                                                                                     4/16/2021
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRIGNIA
                                (Lynchburg Division)

CENTRAL MUTUAL INSURANCE COMPANY,

       Plaintiff,

v.                                                Civil Action No.: 6:20-cv-00061

CARTER ELIZABETH GARRETT,
LANDON CORTEZ PARKS, and
HAULERS INSURANCE COMPANY, INC.,

       Defendants.
                                    DISMISSAL ORDER

       This day came the parties to this action, by their attorneys, and advised the Court that

they have compromised and settled their differences. Whereupon, on their joint motion, it is

accordingly

       ORDERED, ADJUDGED and DECREED that this action be, and the same hereby is,

DISMISSED WITH PREJUDICE, with each party to pay their own taxable court costs. This

matter is removed from the Court’s docket.

       And the Clerk of this Court is directed to forthwith certify a copy of this Order to each

counsel of record.

       Endorsements are waived, as counsel for all Parties have seen and agreed to this Order.

                                                                                       2021

                                                     4 / 16 /
                                             ENTER: April  16, 2021


                                             _______________________________
                                                         Judge
